
	

113 HR 4690 IH: To authorize the National Emergency Medical Services Memorial Foundation to establish a memorial in the District of Columbia and its environs, and for other purposes.
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4690
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Lynch introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the National Emergency Medical Services Memorial Foundation to establish a memorial in
			 the District of Columbia and its environs, and for other purposes.
	
	
		1.FindingsCongress finds as follows:
			(1)Each year, in every corner of the Nation, the 850,000 men and women of emergency medical services
			 answer more than 30,000,000 calls to serve 22,000,000 patients in need of
			 pre-hospital care and comfort at a moment’s notice and without
			 reservation. This commitment to others exemplifies the highest traditions
			 of American spirit.
			(2)As an element of the emergency services sector, emergency medical services stands on the Nation’s
			 first line of defense in the prevention and mitigation of risk from
			 terrorist attacks, man-made incidents, and natural disasters. The men and
			 women of emergency medical services, serving in both the public and
			 private sectors as career and volunteer emergency medical service
			 providers, are a critical element of the Nation’s homeland and national
			 security efforts and provide for the domestic tranquility of its citizens.
			(3)Statistics compiled by the United States Department of Labor and the National Highway Safety
			 Administration indicate that emergency medical services providers die in
			 the line of duty at a rate more than twice the national average for all
			 occupational fatality and 7 times higher from violence than all other
			 health care workers in service to the Nation.
			(4)We as a Nation have historically and continually rely on the selfless and ultimate sacrifice made
			 by more than 600 members of the Nation’s emergency medical services, their
			 families, and loved ones in order to maintain the domestic tranquility,
			 safety, and security of this great Nation.
			2.Authorization to establish memorial
			(a)In generalThe National Emergency Medical Services Memorial foundation may establish the National Emergency
			 Medical Services Memorial as a commemorative work on Federal land in the
			 District of Columbia to honor the commitment and ultimate sacrifice of
			 emergency medical service providers.
			(b)Compliance With Standards for Commemorative WorksThe memorial shall be established in accordance with chapter 89 of title 40, United States Code.
			(c)Prohibition on the Use of Federal FundsThe United States shall not pay any expense of the establishment of the memorial.
			(d)DefinitionsFor purposes of this section—
				(1)the term memorial means the memorial authorized to be established under subsection (a); and
				(2)the term District of Columbia has the meaning given to the term District of Columbia and its environs by section 8902 of title 40, United States Code.
				
